Title: From James Madison to Daniel Clark, 16 September 1803
From: Madison, James
To: Clark, Daniel


Sir.
Virginia. Septr. 16. 1803.
My present absence from the office of State puts it out of my power to refer to all the letters from you not yet acknowledged. The last received was of the 12th. of August. The preceeding one on the boundaries of Louisiana &c. &c. has not yet reached me. All the information you may be able to give on that subject, and on every other made interesting by the late cession from France, will be highly acceptable. You will have received an enumeration of various objects to which your attention will be particularly drawn: To these your own judgment, assisted by your local knowledge, will probably be able to make valuable additions. A letter from Govr. Claiborne, received by the same mail with yours, conveys information concurring with the opinion that the Prefect meditates obstacles to the delivery of Louisiana into our Hands. It is presumable however that so much temerity, if not secretly favored by his Government, must speedily yield to reflection, and it is not a natural supposition that the French Government should wish to embarrass or frustrate, in the midst of a war with Great Britain, a transaction, which the prospect of such a war contributed doubtless to enforce on its policy: Still it will be proper, considering the peculiarities incident to personal character & the vicissitudes incident to political affairs, that every circumstance should be marked & communicated, which may deserve attention in the arrangements to be made in so important a case. But whatever may be the real purposes of the French Prefect, there is ground to believe that Spain, either alarmed by the cession of so much Territory to the United States, or hoping to make her consent the price of concessions on their part, may be so unwise as to oppose the execution of the measure. With a view to such a posture of things, the President wishes you to watch every symtom [sic] which may shew itself, and to sound in every direction where discoveries may be most practicable, proceeding at the same time with all the caution necessary to avoid suspicion. You will please to let us know also what force Spain has in the Country, where it is posted, what are its dispositions, how the Inhabitants would act in case a force should be marched thither from the United States, and what numbers of them could be armed & actually brought into opposition to it. You will be sensible that the value of information on those points may depend much on the dispatch with which it is forwarded, and will therefore need no exortation to that effect. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Clark to JM, 26 July 1803.



   
   JM to Clark, 20 July 1803.



   
   Letter not found.



   
   For Jefferson’s instructions, see his letter to JM of 14 Sept. 1803.


